816 N.E.2d 965 (2004)
Kristin S. HILL, Appellant-Defendant,
v.
EBBETS PARTNERS LTD., Assignee of MBNA, Appellee-Plaintiff.
No. 29A02-0305-CV-424.
Court of Appeals of Indiana.
October 28, 2004.
Kristin S. Hill, Indianapolis, IN, Appellant Pro Se.
Nicholas K. Rohner, Weltman, Weinberg & Reis, Cincinnati, OH, Attorney for Appellee.

PETITION FOR REHEARING
BAKER, Judge.
Appellant-defendant Kristin Hill presents a petition for rehearing regarding our affirmance of summary judgment in favor of appellee-plaintiff Ebbets Partners, Ltd. (Ebbets) in its action against her for breach of contract. Hill v. Ebbets Partners, Ltd., 812 N.E.2d 1060 (Ind.Ct.App. 2004). However, Hill filed her petition and a request for an extension of time one day after the deadline had passed. Indiana Appellate Rule 54(B) provides, "A Petition for Rehearing shall be filed no later than thirty (30) days after the decision. Rule 25(C), which grants a three-day extension of time for service by mail or third-party commercial carrier, does not extend the due date, and no extension of time shall be granted." (Emphasis added). Thus, we are without legal authority to grant her request for rehearing, and the opinion is certified by operation of the Rules of Appellate Procedure.
Nevertheless, we do have authority to sua sponte modify our opinions. See Lulay v. Lulay, 591 N.E.2d 154 (Ind.Ct.App. 1992). In dicta in our previous opinion, we stated, "Thus, we caution Ebbets and all creditors to take all necessary steps to ensure that their debt collectors are following the mandates of federal law." Hill, 812 N.E.2d at 1064. Such language could be construed as a finding that Ebbets was, in fact, a creditor. However, we did not reach that question in our opinion. It was merely a warning to Ebbets individually and to creditors and debt collectors in general to follow the Fair Debt Collection *966 Practices Act. In all other respects, we adhere to the rationale set forth in our previous opinion.
The judgment of the trial court is affirmed.
FRIEDLANDER, J., and BAILEY, J., concur.